U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to KETNER GLOBAL INVESTMENTS, INC. (Name of small business issuer in its charter) 8711 Primary Standard Industrial Classification Code Number Nevada 20-4130012 (State or other jurisdiction (I.R.S. employer of incorporation or organization) identification number) 1100 North University Avenue, Suite 135, Little Rock Arkansas 72207 (Address of principal executive offices and zip code) 1-800-280-8192 Issuer's telephone number: SEC File Number: 000-52569 Check whether the issuer: (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 4,049,340 shares of common stock outstanding as of June 30, 2007. Transitional Small Business Disclosure Format (check one): Yeso No x 1 Table of Contents KETNER GLOBAL INVESTMENTS, INC FORM 10-QSB QUARTERLY REPORT FOR THE QUARTERLY Period ended June 30, 2007 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operations 4 Item 3. Controls and Procedures 6 PART II OTHER INFORMATION 6 Item 1. Legal Proceedings 6 Item 2. Changes in Securities 7 Item 3. Defaults upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 Signatures 7 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission ("Commission"). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, contained in Ketner Global Investments, Inc.’slatest registration statement filed with the Commission on Form SB-1. KETNER GLOBAL INVESTMENTS, INC FINANCIAL STATEMENTS (UNAUDITED) June 30, 2007 INDEX Page Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to Unaudited Financial Statements. F-4 to F-6 3 Table of Contents KETNER GLOBAL INVESTMENTS, INC. BALANCE SHEETS (UNAUDITED) June 30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 303 Marketable securities 630 Accounts receivable 1,270 Total Current Assets 2,203 Fixed assets, net of accumulated depreciation of $14,353 64,694 Other assets 486 TOTAL ASSETS $ 67,383 LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Current portion of notes payable $ 7,495 Accounts payable and accrued expenses 57,556 Loan payable - margin (18 ) Loans payable – related parties 27,418 Total Current Liabilities 92,451 LONG-TERM LIABILITIES Notes payable, net of current portion 27,032 Total Long-Term Liabilities 27,032 TOTAL LIABILITIES 119,483 SHAREHOLDERS’ EQUITY (Deficit) Common stock, $.001 Par Value, 5,000,000 shares authorized, 4,049,340 issued and outstanding 4, 049 Additional paid-in capital 9,138 Accumulated other comprehensive income: Unrealized gain (loss) on available-for-sale securities (1060 ) Subscriptions receivable Retained deficit (114,186 ) Net income 49,959 TOTAL SHAREHOLDERS’ EQUITY (DEFICIT) (52,100 ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) $ 67,383 The accompanying notes are an integral part of the financial statements. F-1 Table of Contents KETNER GLOBAL INVESTMENTS, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE SIX AND THREE MONTHS ENDED JUNE 30, 2 SIX MONTHS ENDED JUNE 30, THREE MONTHS ENDED JUNE 30, 2007 2006 2007 2006 OPERATING REVENUES Revenues $ 33,822 $ 19,125 $ 9,366 $ 19,125 OPERATING EXPENSES General and administrative expenses 29,039 5,603 16,107 5,433 Professional fees 16,894 6,465 Consulting Expense (Credit) (69,000 ) 69,000 (69,000 ) 69,000 Total operating expenses (Credit) (23,067 ) 74,603 (46,428 ) 74,433 Income (Loss) before other income (expense) and income taxes 56,889 (55,478 ) 55,794 (55,308 ) OTHER INCOME (EXPENSE) Interest expense (net) (1,662 ) (260 ) (1,082 ) (204 ) Loss on sale of securities (5,268 ) (11,094 ) (5,268 ) (11,094 ) Total other income (expense) (6,930 ) (11,354 ) (6,350 ) (11,298 ) Income (Loss) before income taxes 49,959 (66,832 ) 49,444 (66,606 ) Income taxes NET INCOME (LOSS) $ 49,959 $ (66,832 ) $ 49,444 $ (66,606 ) Other comprehensive income (loss): Net income (loss) $ 49,959 $ (66,832 ) $ 49,444 $ (66,606 ) Unrealized loss on investment securities (1060 ) (1,936 ) (1060 ) (1,936 ) Total comprehensive income (loss) $ 48,899 $ (68,768 ) $ 48,384 $ (68,542 ) Weighted average shares outstanding: Basic and diluted 4,043,657 4,333,277 4,043,657 4,333,277 (Loss) available to common shareholders per share Basic and diluted $ .01 $ (.02 ) $ .01 $ (.02 ) The accompanying notes are an integral part of the financial statements. F-2 Table of Contents KETNER GLOBAL INVESTMENTS, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 SIX MONTHS ENDED JUNE 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ 49,959 $ (66,832 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation 7,850 489 Loss on sale of securities 5,268 11,094 Stock issued for services (retired) (69,000 ) 69,000 CHANGES IN OPERATING ASSETS AND LIABILITIES Accounts receivable 74 Other assets Accounts payable 57,556 Accrued expenses (35,589 ) NET CASH FLOWS FROM OPERATING ACTIVITIES 16,118 13,751 CASH FLOWS FROM INVESTING ACTIVIES Purchase of marketable securities (11,781 ) (61,780 ) Sale of marketable securities 11,263 24,292 Net borrowings from related parties (7,699 ) (2,500 ) Acquisition of fixed assets (376 ) NET CASH FLOWS FROM INVESTING ACTIVITIES (8,217 ) (40,364 ) CASH FLOWS FROM FINANCING ACTIVITIES Stock subscriptions received 20 3,898 Issuance of common stock (Reimbursement for retired stock) (6,000 ) 4,000 Repayment of long term debt (3,513 ) Net borrowings from loan payable (71 ) 19,750 NET CASH FLOWS FROM FINANCING ACTIVITIES (9,564 ) 27,648 NET INCREASE (DECREASE) IN CASH (1,663 ) 1,035 CASH AT BEGINNING OF PERIOD 1,966 CASH AT END OF PERIOD $ 303 $ 1,035 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Income taxes paid $ $ Interest paid $ 1,661 $ 260 NONCASH INVESTING AND FINANCING ACTIVITIES Stock issued for services (retired) $ (69,000 ) $ 69,000 The accompanying notes are an integral part of the financial statements. F-3 Table of Contents KETNER GLOBAL INVESTMENTS, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 NOTE 1 - ORGANIZATION, DESCRIPTION OF COMPANY’S BUSINESS AND BASIS OF PRESENTATION Ketner Global Investments, Inc.(the “Company”) was incorporated in the state of Nevada on December 30, 2005. On January 1, 2006, Ketner Global Investments, Inc. formally commenced operations at the address of 3904 Warwick, Colleyville, Texas 76034.On August 31 2006, the Company moved its corporate office to Little Rock, Arkansas. The Company is an engineering and management consulting Company providing services for, but not limited to, large scale manufacturing industries, primarily in the aircraft and automotive industries.The Company intends to invest in companies within these industries. The accompanying financial statements have been prepared without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.The interim financial statements reflect all adjustments, consisting of normal recurring adjustments which, in the opinion of management, are necessary to present a fair statement of the results for the period. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted.It is suggested that these financial statements be read in conjunction with the financial statements and notes contained in Ketner Global Investments, Inc.’slatest registration statement filed with the Commission on Form SB-1.The results of operations for the period ended June 30, 2007 are not necessarily indicative of the operating results for the full year. NOTE 2 - LIQUIDITY/GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As of June 30, 2007 we had cash on hand of $303.As reflected in the financial statements, the small amount of income does not offset the substantial amount of debt.Therefore, this can raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans include the potential expansion of its business.The Company anticipates that financing will be necessary in order for the Company to be able to expand its business.Currently, the Company can not determine when that will occur and as such, that the Company will be able to obtain financing to expand the Company’s business model in the foreseeable future.No assurance can be given that these sources of financing will be available.If the Company is unable to continue to generate revenue, or unable to obtain additional funds for its working capital needs through the above mentioned financing, it may have to cease operations. The financial statements do not include any adjustments relating to the recoverability and classification of assets or liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 3 - REVENUE RECOGNITION The Company recognizes revenue as services are performed.Revenue was recognized for services rendered pursuant to a contract dated April 17, 2006, to provide engineering consulting for a major aircraft manufacturer in Little Rock, Arkansas.The contract was a “Time and Material” type contract in which the Company had been retained to help in the reduction of delivery times for aircraft produced at this facility by providing engineer consulting personnel that specialize in this field. This contract represented the sole source of revenues for the Company. The Company entered this contract through a 3rd party recruiting firm which received a large portion of the proceeds generated by the engineers placed by this contract.The third party was receiving up to 60% of the contracted billing rate in order to front payroll for the contracted engineers. As of May 10, 2007, after approximately one year of engagement with Dassault Falcon Jet and the 3rd party recruiting firm, a decision was made for Ketner Global Investments, Inc. to not renew this contract in order to enter negotiations with other large scale manufacturing companies in the United States and abroad as a primary Vendor Approved Representative in order to improve profitability by eliminating third party billing. The Company is seeking additional funding in order to be able to accommodate payroll terms up to 120 days while maintaining staff at the contracted rates. F-4 Table of Contents KETNER GLOBAL INVESTMENTS, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 NOTE 4 - MARKETABLE SECURITIES The Company accounts for marketable securities in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 115 “Accounting for Certain Investments in Debt, and Equity Securities”.Under this standard, certain investments in debt and equity securities are reported at fair value.The Company’s marketable securities, which consist primarily of investments in the stock of public companies, are reported as securities available for sale.The unrealized gain (loss) on these securities is reflected as a separate component of shareholders’ equity and any changes in their value are included in the comprehensive loss.At June 30, 2007 and 2006, the marketable securities consisted of the following: June 30, 2007 2006 Cost $ 1,690 $ 33,572 Gross unrealized gain (loss) (1,060 ) (1,936 ) Market value $ 630 $ 31,636 Cost used in the computation of realized gains and losses is determined using the average cost method.There were sales of marketable securities during the year ended December 31, 2006, in the amount of $160,963, resulting in net losses of $33,281.There were no sales of marketable securities during the three months ended March 31, 2006; the total net loss of $33,281 for fiscal year ended 2006 is therefore evenly dispersed over the following three fiscal quarters resulting in a reported loss on sale of securities in the amount of $11,094 for the three months ended June 30, 2006. NOTE 5 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents. Use of Estimates The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Earnings (Loss) Per Share The Company calculates earnings (loss) per share in accordance with SFAS No. 128, “Earnings Per Share”.Basic earnings (loss) per share was computed by dividing net income (loss) by the weighted average number of common shares outstanding. At June 30, 2007 and 2006, there were no potentially dilutive shares excluded from the calculation of earnings (loss) per share. F-5 Table of Contents KETNER GLOBAL INVESTMENTS, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2007 NOTE 6 - LONG-TERM DEBT The Company’s long-term debt consists of the following: Description Interest Rate Due Date June 30, 2007 Automobile loan payable in monthly installments of $370.68 including interest, collateralized by the automobile 5.9% 2,011 $ 16,371 Automobile loan payable in monthly installments of $403.89 including interest, collateralized by the automobile 5.9% 2,011 18,156 34,527 Less: current notes payable 7,495 $ 27,032 Long-term debt matures as follows: The three months ended June 30, 2008 $ 7,495 2009 7,949 2010 8,431 2011 8,942 Year ended 2011 1,710 Total $ 34,527 NOTE 7 - ISSUANCE OF COMMON STOCK The Company incorporated December 30, 2005, with 5,000,000 shares of authorized common stock with a par value of $.001.During 2005, 4,000,000 shares were issued to officers and directors of the Company.During 2006, the Company sold 349,340 shares of common stock at various prices per share, in private sales, in order to finance the Company’s initial operations.The shares sold during 2006 included 300,000 which were issued to Matrix Developers, Inc. on April 12, 2006, at a price below the market value on the date of issuance in recognition of consulting services to be performed. The issuance of the shares have been reported at the market value on the date of issuance and include consulting services totaling $69,000 which was charged as consulting expense in the three months ended June 30, 2006. On May 24, 2007, the Company reported under Form 8K with the Securities and Exchange Commission the retirement of the 300,000 shares of Company stock previously issued to Matrix Developers, Inc.The consulting services expense was credited the full amount of $69,000 and the issuance of common stock was debited $6,000 in order to reverse the transaction. NOTE 8- RELATED PARTY TRANSACTIONS One of the officer/directors of the Company has made interest free advances to the Company. During 2005, the officer contributed office furnishings and equipment in the amount of $1,913.During 2006, the officer made a loan to the Company, in the amount of $13,000, by way of an automobile trade.As of June 30, 2007, the balance of this loan payable is $9,985.The balance of this loan will be paid as cash flow permits. Another of the officer/directors of the Company has made interest free advances to the Company. During 2005, the officer contributed computer equipment in the amount of $3,000.During 2006, the officer made a loan to the Company, in the amount of $20,000, by way of an automobile trade.As of June 30, 2007, the balance of this loan payable is $17,433.The balance of this loan will be paid as cash flow permits. F-6 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies and Estimates The Company has disclosed those accounting policies that it considers to be significant in determining the amounts to be utilized for communicating its financial position, results of operations and cash flows in the notes to its financial statements. The preparation of financial statements and related disclosures, in conformity with accounting principles generally accepted in the United States, requires management to make estimates and assumptions that affect the amounts reported in the Unaudited Financial Statements and accompanying notes. Estimates are used for, but not limited to, the accounting for the allowance for doubtful accounts, inventories, income taxes and loss contingencies. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. Actual results could differ from these estimates under different assumptions or conditions. The following accounting policies represent the most critical based on management’s analysis due the impact on the Company’s results of operations. Revenue Recognition.The Company recognizes revenue as services are performed.Revenue was recognized for services rendered pursuant to a contract dated April 17, 2006, to provide engineering consulting for a major aircraft manufacturer in Little Rock, Arkansas.The contract was a “Time and Material” type contract in which the Company had been retained to help in the reduction of delivery times for aircraft produced at this facility by providing engineer consulting personnel that specialize in this field. This contract represented the sole source of revenues for the Company. The Company entered this contract through a 3rd party recruiting firm which received a large portion of the proceeds generated by the engineers placed by this contract.The third party was receiving up to 60% of the contracted billing rate in order to front payroll for the contracted engineers. As of May 10, 2007, after approximately one year of engagement with Dassault Falcon Jet and the 3rd party recruiting firm, a decision was made for Ketner Global Investments, Inc. to not renew this contract in order to enter negotiations with other large scale manufacturing companies in the United States and abroad as a primary Vendor Approved Representative in order to improve profitability by eliminating third party billing. The Company is seeking additional funding in order to be able to accommodate payroll terms up to 120 days while maintaining staff at the contracted rates. Earnings (Loss) Per Share.The Company calculates earnings (loss) per share in accordance with SFAS No. 128, “Earnings per Share”.Basic Earnings (loss) per Share was computed by dividing net income (loss) by the weighted average number of common shares outstanding. At June 30, 2007 and 2006, there were no potentially dilutive shares excluded from the calculation of earnings (loss) per share. Forward Looking Statements Some of the statements in this Management’s Discussion are “forward-looking statements.”
